Citation Nr: 1047351	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  04-38 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to increased initial evaluations for bilateral 
hearing loss, evaluated as noncompensable prior to March 26, 
2004, evaluated as 10 percent prior to May 23, 2006, and 30 
percent since that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1961 to June 
1964.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge in September 2006.  A 
transcript of that hearing is associated with the claims file.


FINDING OF FACT

In a letter received in September 2010, prior to the promulgation 
of a decision in the appeal, the Veteran withdrew his appeal as 
to the issue of entitlement to increased initial evaluations for 
service-connected bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran for the 
issue of entitlement to increased initial evaluations for 
service-connected bilateral hearing loss have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
C.F.R. § 7105.  An appeal may be withdrawn in writing, or on the 
record at a hearing, at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by a 
veteran or his or her authorized representative.  38 C.F.R. § 
20.204(a).  The withdrawal is effective upon receipt by the RO or 
the Board.  38 C.F.R. § 20.204(b).  

By a February 2004 rating decision, the RO granted service 
connection for bilateral hearing loss.  In May 2004, the Veteran 
filed a Notice of Disagreement regarding the evaluation.  In 
October 2004, the RO issued a Statement of the Case.  In November 
2004, the Veteran perfected the appeal.  See 38 C.F.R. § 20.202 
(2010).  In December 2007 and November 2009, the Board remanded 
the appeal for further development.  In a September 2010 letter, 
the Veteran stated that he wished to withdraw his appeal of his 
claim for a higher initial rating for his service connected 
bilateral hearing loss.  While the current issue before the Board 
actually consists of the initial ratings assigned for three 
separate periods of time for the hearing loss condition, it is 
clear from both the Veteran's submission and the submission of 
his representative that it is his desire to withdraw the entire 
initial rating appeal that is presently pending before the Board.  
See 38 C.F.R. § 20.204(b)(1).  As a result, no allegation of 
error of fact or law remains before the Board for consideration 
with regard to this issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.204(c).  Accordingly, the Board does not have jurisdiction to 
review the appeal as to the issue of entitlement to increased 
initial evaluations for the service-connected bilateral hearing 
loss.


ORDER

The appeal is dismissed.



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


